Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ADVISORY ACTION
Response to Arguments
	According to M.P.E.P. § 716.01, unexpected results that are alleged after a final rejection unless they are accompanied by: a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e).   Such good and sufficient reasons do not appear to be alleged.  As such, the examiner is determining if a prima facie showing is established for the record.  
	Applicant argues that a prima facie showing has not been established citing M.P.E.P. § 2112.  Applicant argues that there is not disclosure that EPA-DHA administration would reduce risk of arterial plaque development.  Applicant argues that inherency must necessarily be present and that it may occur does not establish inherency.
	The examiner does not use the term inherency and is not making an inherency argument as he understands that inherency cannot be establish based on probabilities.  However, “reducing risk” in a subject on statin therapy is broad.  This can occur in most if not all subjects on statin therapy as most if not all are at some level of risk for developing arterial plaque.  Reasons for taking a statin place a subject at risk of arterial plaque development- even if to a minor degree.
	As evidenced by Johns Hopkins Medicine: 

    PNG
    media_image1.png
    280
    416
    media_image1.png
    Greyscale

	The claims subject population is on statin therapy, which means that they have triglyceride levels and/or cholesterol.	 Thus, the subject claimed is on a statin specifically for a risk factor of arterial plaque development.  This evidentiary reference is not required to maintain the rejection below, but is used solely in rebuttal to Applicant’s arguments and to show that the subject populations taught by the prior art are in fact at risk of arterial plaque development.
	As noted in the conclusion of the rejection set forth below, using an agent to reduce triglycerides is recommended in combination with a statin.  Opheim explains that Lovasa now recommends administration in combination with a statin.  Lovasa is a combination of EPA and DHA.  In addition, Schacky on page 254 has a section titled “EPA-DHA +- statins.”  Schacky explains that studies using both EPA-DHA and a statin, such as pravastatin and simvastatin, lowered LDLs and further reduced triglycerides as a combination.  As such, administering the claimed agent to a subject on a statin therapy does not appear to be a patentable distinction in view of the efficacy shown by Schacky and the package insert for Lovasa teaching co-administration of EPA-DHA with a statin.
Rambjor teaches administration of EPA in ethyl ester form to lower triglycerides in a subject with high-normal levels, it would appear that their risk of developing arterial plaques is being reduced.  Similarly, when Schacky teaches administering EPA-DHA to subjects with coronary artery disease, it would appear that this reduces arterial plaques.  Further, Opheim teaches methods of treating hypertriglyceridiemia and hypercholesteremia in a subject, noting that LDL is a risk factor for atherosclerosis, heart attacks, and stroke.  Thus, it would appear that the claimed “reducing the risk” is met by the active steps taught and/or rendered obvious by the cited prior art.  Rambjor explains that in hypertriglyceridmic subjects, LDL usually increases with fish oil feeding.  Thus, this is consistent with the package insert for co-administration with a statin explained above. 
	With respect to the fasting baseline triglycerides levels being between about 200 mg/dl and 500 mg/dl, the examiner notes the following:  Rambjor teaches lowering triglycerides in subjects with high-normal triglyceride levels by administering EPA to a subject in ethyl ester form.  This was defined by a subject in the 50th-90th percentile for triglyceride levels.  Opheim explains that “very high triglyceride levels” means <500 mg/dl.  While we do not known exactly what TG numbers Rambjor meant by high-normal or 50th-90th percentile for TG levels, we do know that the 50th percentile would not be considered “very high”.  Rather, 50th percentile is by definition average.  Less than “very high” would fall under 500 mg/dl.
	The teachings of the prior art as a whole indicate that EPA-DHA should be coadministered with a statin.  This is taught for Lovasa and is needed because fish oil often th to 90th percent of high-normal.  A POSA would understand this to mean that even when levels are slightly high, treatment is motivated.  When levels are very high, treatment is also motivated.  While the examiner acknowledges that a criticality in this respect can be shown as an unexpected result as compared to the closest prior art, such showing has not yet been alleged.
	Applicant argues that the office has failed to show that the references teaches a method that would reduce a risk of arterial plaque.  
The examiner notes that the prior art renders obvious the active steps to a subject with higher TG and cholesterol, e.g.  The office does not teach to show each result of process steps that are rendered obvious by the cited prior art.  A reduction of risk will occur when the method that is rendered obvious by the cited prior art is undertaken.
Applicant argues that the lack of fish allergens are not claimed.  
The examiner notes that the lack of fish allergens provide an additional motivation for a POSA to arrive at a pure product.
	As requested, the double patenting rejections of record are held in abeyance and are therefore maintained.

Status of the Claims
	Claims 1-11 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rambjor et al. (Lipids 31 (1996): S45 - S49) (cited in IDS), in view of Schacky, “A review of omega-3 ethyl esters for cardiovascular prevention and treatment of increased blood triglyceride levels,” Vascular Health and Risk Management 2006:2(3) 251-262, in view of Taylor et al. (Journal of Food Science 69.8 (2004): R175-R180) (cited in IDS), Peet et al. (US 2008/0200547) (cited in IDS), and Griffiths et al. (WO 2008/004900) (cited in IDS), and in view of Opheim (US 2009/0182049) (cited in IDS).
Rambjor teaches a method for lowering triglycerides in subjects with high-normal triglyceride levels by administering EPA to a subject in ethyl ester form (abstract, pg S-45, col 2, para 2-4; pg R-46, col 2, para 1; Table 3).  The E-EPA dosage form was administered in capsules and contained about 91% pure E-EPA and 1.7% E-DHA, which administration resulted in a four-fold increase in EPA levels in plasma and a statistically significant decrease in triglyceride levels in these patients (pg R-45, col 2, para 3; pg R-46, col 1, para 5; Table 3).  The 
Schacky teaches administering 3.4 g/day EPA-DHA to subjects with coronary artery disease.  Such treatment reduced triglycerides by 17%.  Further, 4 g/day was administered to hypertriglyceridemic subjects undergoing coronary bypass and triglycerides were reduced by 39%.  Additionally, in hypertensive diabetic subjects, 4g per day EPA was shown to reduce oxidant stress.  Further, when administering to subjects with hypertension, 3.4 g/day was shown to lower systolic/diastolic blood pressure.  Fish oils are taught to have a dose-dependent effect on blood pressure. See p256.
Rambjor and Schacky do not teach identifying an individual allergic to fish and a composition substantially free of fish protein. 
Taylor teaches methods for determining that one is allergic to at least one type of fish (Table 1, pg R175, col 2, para 5; pg R177, col 1, para 1).  These methods can entail skin testing, histamine release tests, specific IgE or radioallergosorbent testing (Table 1, pg R175, col 2, para 5; pg R177, col 1, para 1).  Taylor lists products that are derived from fish, such as fish oil, which the Codex Alimentarious Commission has recommended to be labeled as containing ingredients derived from fish (pg R177, col 2, para 4 to pg R179, col 1, para 7).  Taylor explains that fish oil has not been tested to determine the amount of fish derived proteins within the oil and asserts that fish oil should only contain trace residues of fish protein/allergens and that there are no documented allergic reactions to fish oil in the medical literature (pg R179, col 1, para 6).  Further, Taylor teaches that the long-chain, polyunsaturated fatty acids  obtained from fish oil may be obtained from algal fermentations because fish derive these fatty acids by feeding on marine algae (pg R179, col 1, para 6).
possess substantially no protein or less than about 1% protein and which contain less than about 3 wt% of any other fatty acid other than E-EPA (para [0026], Claim 3). 
Griffiths teaches obtaining eicosapentaenoic acid and E-EPA from micro-organisms, which would have been free of fish allergen or fish protein (abstract, Claim 8).  Griffiths explains that their isolation and purification process, which includes several extraction steps and running the extracts through a GC column resulted in only .21% of the composition having impurities. See Table 1.  
Opheim teaches methods of treating hypertriglyceridiemia and hypercholesteremia in a subject.  See abstract.  Omega-3 fatty acids were administered in a concentration of 4 g/day.  See par. 4.  Opheim discusses current fish oil type treatments for hypertriglyceridemia such as Lovasa which is designed to treat those with very high serum triglyceride levels which is defined as triglyceride levels greater than or equal to 500 mg/dL (para [0007]).  Opheim teach the inclusion of an antioxidants, such as tocopherols, within fish oil compositions in order to reduce the oxidation process of these oils (para [0053]).  Opheim also notes that LDL is a risk factor for atherosclerosis, heart attacks, and stroke. See par. 27.  Administration can be in the form of a capsule. See par. 29.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Rambjor, Schacky, Taylor, Peet, Griffiths, and Opheim to arrive at the claimed methods.  Overall, ethyl-EPA at a dosage of 3 g, 
With regard to claims 7-10, the claims are drawn to a result of administration.  Absent evidence to the contrary, when a same agent is administered to a same subject population, the result will also be the same and/or substantially similar.
With regard to claim 11, there does not appear to be reason to stop administration of an agent that is shown to be efficacious.  If such administration is lowering blood pressure, reducing serum triglycerides, or having any other positive effect, a POSA would understand that such administration should be continued.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,603,826, in view of in view of Taylor et al. (Journal of Food Science 69.8 (2004): R175-R180) (cited in IDS), Peet et al. (US 2008/0200547) (cited in IDS), and Griffiths et al. (WO 2008/004900) (cited in IDS), and in view of Opheim (US 2009/0182049) (cited in IDS).
The ‘826 patent claims reducing risk of cardiovascular disease death, coronary revascularization, and unstable angina in a subject on statin therapy, wherein the subject is taking about 4 g ethyl icosapentate in a subject with a fasting triglyceride level about 135 to 500 mg/dl.  
The ‘826 patent does not claim a subject that is allergic or hypersensitive to fish or substantially free of fish protein.
Taylor teaches methods for determining that one is allergic to at least one type of fish (Table 1, pg R175, col 2, para 5; pg R177, col 1, para 1).  These methods can entail skin testing, histamine release tests, specific IgE or radioallergosorbent testing (Table 1, pg R175, col 2, para 5; pg R177, col 1, para 1).  Taylor lists products that are derived from fish, such as fish oil, which the Codex Alimentarious Commission has recommended to be labeled as containing ingredients derived from fish (pg R177, col 2, para 4 to pg R179, col 1, para 7).  Taylor explains 
Peet teaches refining and purifying an E-EPA containing composition using molecular distillation, urea precipitation and then either silica gel chromatography or high pressure liquid chromatography (para [0026]).  By utilizing this process a composition comprising more than 96% pure ethyl EPA can be obtained, which would be expected to possess substantially no protein or less than about 1% protein and which contain less than about 3 wt% of any other fatty acid other than E-EPA (para [0026], Claim 3). 
Griffiths teaches obtaining eicosapentaenoic acid and E-EPA from micro-organisms, which would have been free of fish allergen or fish protein (abstract, Claim 8).  Griffiths explains that their isolation and purification process, which includes several extraction steps and running the extracts through a GC column resulted in only .21% of the composition having impurities. See Table 1.  
Opheim teaches methods of treating hypertriglyceridiemia and hypercholesteremia in a subject.  See abstract.  Omega-3 fatty acids were administered in a concentration of 4 g/day.  See par. 4.  Opheim discusses current fish oil type treatments for hypertriglyceridemia such as Lovasa which is designed to treat those with very high serum triglyceride levels which is defined as triglyceride levels greater than or equal to 500 mg/dL (para [0007]).  As Lovaza tends to increase LDL cholesterol, the package insert encourages concurrent treatment with a statin to 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of the ‘826 patent, Taylor, Peet, Griffiths, and Opheim to arrive at the claimed methods.  Overall, ethyl-EPA at a dosage of 3 g, 3.4 g, o4 4 g per day are taught to lower blood pressure, lower LDL, and do so in subjects, including those with coronary heart disease.  Further, the use of refined fish oils is taught to comprise substantially no fish proteins and result in few allergic reactions.  Further, by utilizing a process to manufacture E-EPA from microalgae, E-EPA can be obtained that is greater than 96% pure.  Griffiths conforms that E-EPA derived from microorganisms would comprise almost no fish protein nor fish allergens.  Finally, concurrent administration of Lovasa with statin therapy is recommended for use at a dosage of 4 g/ day includes coadministration with a statin.  As such, a POSA would be motivated to combine the cited references to treat a subject with any combination of high triglycerides, blood pressure, and/or coronary artery disease with E-EPA at a dosage of 4 g/day because this is exactly what the prior art teaches.  Further, using methods to derive the claimed agents from microorganisms, such as algae, would be obvious because such method is taught to produce a pure form of E-EPA without fish proteins and allergens.  Such method would be of particular use for subjects that are hypersensitive or allergic to fish or seafood.  The prior art even explains how such subjects can be identified as having such 
As such, claims 1-11 are rejected.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,842,766.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘766 application are also directed towards administration of a composition comprising ethyl eicosapentaenoate in a concentration of 4g per day to reduce risk of stroke and the subject is on statin therapy.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/702,236. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘236 application are also directed towards administration of a composition comprising ethyl eicosapentaenoate to a subject that is allergic to fish or seafood wherein said composition is substantially free of fish protein and a baseline triglyceride level is over 150 mg/dl, including over 500 mg/dl (see claim 5), and wherein 4 g ethyl eicosapentaenoate is administered.  The instant claims are broader than the ‘236 claims with the exception that they limit the triglyceride level of a fasting subject to about 200 mg/dl to about 500 mg/dl rather than anything greater than 150 mg/dl.  However, the instantly claimed range falls within the range of above 150 mg/dl as recited in independent claim 1 of the ‘236 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .                                                                                                                                                                                             

/JARED BARSKY/Primary Examiner, Art Unit 1628